MONROE, G. J.
The defendant (applicant herein) alleges that he was sentenced by the *639judge of tlie Twenty-Ninth district court, parish of Plaquemine, to imprisonment in the parish jail for 20 days, upon his pleading guilty of violating Act 111 of 1S90, which makes it an offense for any passenger on a railroad train to insist upon going into a coach or compartment, to which, by race, he does not belong, whereas the penalty, authorized by the statute, is a fine of $25, and imprisonment, in default of payment. That allegation is, however, predicated upon a misunderstanding of the language of the statute, which reads (section 2) “shall be liable to a fine of twenty-five dollars or in lieu thereof to imprisonment for a period of not more than twenty days in the parish prison,” which leaves it to the discretion of the judge to impose the one sentence or the other, as, in his opinion, the case may require.
The preliminary orders heretofore issued are therefore revoked, and this application is now dismissed at the cost of the applicant.
O’NIELL, J., dissents and hands down reasons.